Citation Nr: 0902728	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-20 605	)	DATE
	)
	)


THE ISSUE

Whether a February 2005 Board decision denying entitlement to 
service connection for the cause of the veteran's death, 
entitlement to accrued benefits, and entitlement to education 
benefits under Chapter 35, Title 38, United States Code 
contains clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  David Mirhoseini, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1968 to October 1970, and died in July 1996.  The moving 
party is his surviving spouse..

2.  On June 16, 2005, a motion was filed for revision, based 
on CUE, of the February 16, 2005, Board decision denying 
entitlement to service connection for the cause of the 
veteran's death, entitlement to accrued benefits, and 
entitlement to education benefits under Chapter 35, Title 38, 
United States Code.

3.  In May 2008, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") reversed and 
remanded the February 16, 2005, Board decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2008).

The Court has reversed and remanded the Board decision that 
was challenged on the basis of clear and unmistakable error 
in the moving party's motion.  Thus, there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed.


ORDER

The motion is dismissed.



	                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



